ORDER OF SUSPENSION
Robert Dale Thomas is suspended from the practice of law in this Commonwealth, effective November 4, 1998, for an indefinite period and until superseded by subsequent order.
On November 3, 1998, Thomas was found guilty by a jury in Fayette Circuit Court of the offenses of attempted murder and manslaughter in the first degree, both felonies, KRS 506.010 and KRS 507.020 and KRS 507.030. SCR 3.166 provides that any member of the Kentucky Bar Association who is convicted by a judge or jury of a felony offense shall be automatically suspended from the practice of law in this Commonwealth beginning on the day following the finding of guilt by a judge or jury. The Kentucky Bar Association seeks an order confirming the automatic suspension of Robert Dale Thomas pursuant to SCR 3.166 effective beginning November 4, 1998, until superseded by subsequent order.
Disciplinary proceedings against Thomas shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already begun, or unless Thomas resigns under terms of disbarment.
*566Pursuant to SCR 3.166, Thomas shall, within ten days of the date of entry of this order, notify all courts in which he has matters pending and all clients for whom he is actively involved in litigation and similar legal matters of his inability to represent them, and of the necessity and urgency of promptly retaining new counsel. Thomas shall make arrangements to return all active files to the client or new counsel and shall return all unearned attorney fees and client property to the client. All such notifications shall be by letter duly and timely placed in the United States mail, and Thomas shall simultaneously and in the same manner provide a copy of all such letters to the director of the Kentucky Bar Association.
Pursuant to SCR 3.166, Thomas shall immediately, to the extent possible, cancel and cease any advertising activities in which he is engaged.
All concur.
ENTERED: December 17,1998.
/s/ Joseph E. Lambert Chief Justice